         Case 1:19-cr-00804-VEC Document 41 Filed 12/17/19 Page 1 of 5
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     December 17, 2019

BY ECF AND HAND
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Zhongsan Liu, 19 Cr. 804 (VEC)

Dear Judge Caproni:

         The Government respectfully submits this letter to provide an overview of the governing
procedures under the Classified Information Procedures Act (“CIPA”), 18 U.S.C. app. 3. This
letter provides a summary of (1) CIPA’s statutory framework as it pertains to pretrial filings, and
(2) the type of CIPA motion that the Government expects to file in this case.

         At the February 6, 2019 conference, the Government hopes to set a schedule for the
Government’s filing of a motion pursuant to Section 4 of CIPA—which the Government proposes
to file on an ex parte basis under seal. Section 4 and other provisions of CIPA, and the applicable
legal standards, are discussed in further detail below.

                         Overview of the CIPA Statutory Framework

        CIPA governs the discovery of classified information in federal criminal cases. See United
States v. Abu-Jihaad, 630 F.3d 102, 140-41 (2d Cir. 2010). Congress enacted CIPA to enable the
Government to fulfill its duty to protect national security information, while simultaneously
complying with its discovery obligations in federal criminal prosecutions. See S. Rep. No. 96-
823, 96th Cong., 2d Sess., at 3 (1980), reprinted in 1980 U.S.C.C.A.N. 4294, 4296; see also United
States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996) (stating that CIPA’s fundamental purpose is to
“‘harmonize a defendant’s right to obtain and present exculpatory material upon his trial and the
government’s right to protect classified material in the national interest.’” (quoting United States
v. Wilson, 571 F. Supp. 1422, 1426 (S.D.N.Y. 1983)); see also, e.g., United States v. Apperson,
441 F.3d 1162, 1193 n.8 (10th Cir. 2006) (noting that CIPA “evidence[s] Congress’s intent to
prevent classified information from unnecessary disclosure at any stage of a criminal trial,” while
simultaneously ensuring that a defendant’s right to present a defense is not compromised).

        CIPA does not alter the defendant’s substantive rights or the Government’s discovery
obligations. See United States v. Anderson, 872 F.2d 1508, 1514 (11th Cir. 1989) (collecting
cases). Rather, CIPA creates a procedural framework that permits the Court to rule, before trial,
on questions related to classified materials. This framework helps to prevent unnecessary or
          Case 1:19-cr-00804-VEC Document 41 Filed 12/17/19 Page 2 of 5

  Hon. Valerie E. Caproni                                                                 Page 2
  December 17, 2019

inadvertent disclosure of classified information, and allows the Government to assess the national
security “costs” associated with pursuing a certain course in its criminal prosecution. See, e.g.,
Anderson, 872 F.2d at 1514; United States v. Collins, 720 F.2d 1195, 1197 (11th Cir. 1983); United
States v. Lopez-Lima, 738 F. Supp. 1404, 1407 (S.D. Fla. 1990).

       An overview of certain relevant CIPA provisions follows:

                               Section 3: General Protective Order

        Section 3 of CIPA provides for an appropriate protective order to be entered to protect
against the unauthorized dissemination of classified information disclosed to the defense in
connection with the prosecution. See 18 U.S.C. app. 3 § 3. The Government does not, at this time,
anticipate disclosing classified information to the defense in connection with this prosecution.

                Section 4: Protective Orders Denying or Restricting Discovery of
                Certain Classified Information upon Motion by the Government

         Section 4 of CIPA outlines the procedures to be followed when the Government seeks to
limit the information it is providing to the defense in the context of the discovery process. Among
its provisions, CIPA authorizes a court to deny or modify discovery of classified information that
ordinarily would be produced pursuant to Federal Rule of Criminal Procedure 16 or otherwise.
Specifically, Section 4 of CIPA provides that “upon a sufficient showing,” a court may “authorize
the United States to delete specified items of classified information from [discovery], . . . to
substitute a summary of the information for such classified documents, or to substitute a statement
admitting relevant facts that the classified information would tend to prove.” 18 id. § 4. This
provision “clarifies district courts’ powers under Rule 16(d)(1) to issue protective orders denying
or restricting discovery for good cause, which includes information vital to the national security.”
United States v. Stewart, 590 F.3d 93, 130 (2d Cir. 2009) (internal quotation marks omitted); see
also Fed. R. Crim. P. 16(d)(1) (district courts may “for good cause, deny . . . discovery or
inspection, or grant other appropriate relief”).

         The Second Circuit has explained that, in analyzing a Section 4 motion, a district court
should engage in a three-stage analysis. See United States v. Aref, 533 F.3d 72, 78 (2d Cir. 2008).
First, the Court must determine whether the classified information at issue is discoverable. See id.
at 80. Second, the Court should assess whether the Government has properly invoked the need to
protect against the disclosure of classified information, which the Second Circuit has determined
is sourced in the common-law privilege against the disclosure of state secrets. See id. at 78. In
Aref, the Second Circuit explained that the state secrets “privilege ‘allows the government to
withhold information from discovery when disclosure would be inimical to national security.’” Id.
at 78-79 (quoting Zuckerbraum v. Gen. Dynamics Corp., 935 F.2d 544, 546 (2d Cir. 1991)). That
privilege, the Aref court observed, can be invoked by only the “head of the department which has
control over the matter, after actual personal consideration by that officer.” Id. at 80 (internal
quotation marks omitted). As a consequence, in cases in this Circuit, such as this one, involving
the equities of the Department of Justice in classified information, the Attorney General must
personally assert any such claim of privilege, typically in the form of a declaration.

        The third stage in the above-described analysis is the Court’s determination of whether, if
it has been invoked, the Government’s common-law privilege must give way. See id. This
           Case 1:19-cr-00804-VEC Document 41 Filed 12/17/19 Page 3 of 5

    Hon. Valerie E. Caproni                                                               Page 3
    December 17, 2019

includes consideration of whether the classified material that the Government proposes to delete
from discovery (or to produce in summary form) is both “relevant and helpful” to the defense. See
id. at 79-80. The “relevant and helpful” standard was first articulated by the Supreme Court in
United States v. Roviaro, 353 U.S. 53 (1957), a case that concerned the privilege that permits the
Government, in certain circumstances, to withhold the identity of its informants.

        CIPA expressly authorizes Section 4 filings to be made ex parte, in camera, as the
Government proposes to do here. See 18 U.S.C. app. 3 § 4 (“The court may permit the United
States to make a [Section 4] request . . . in the form of a written statement to be inspected by the
court alone.”). Congress viewed the ex parte nature of a Section 4 proceeding as important. As
the record of the House of Representatives put it, “since the government is seeking to withhold
classified information from the defendant, an adversary hearing with defense knowledge would
defeat the very purpose of the discovery rules.” H.R. Rep. No. 96-831, pt. 1, at 27 n.22 (1980);
see also Fed. R. Crim. P. 16 Advisory Committee Notes, 1966 Amendments, Subdivision (e) (“[I]t
would defeat the purpose of the protective order if the government were required to make its
showing in open court. The problem arises in its most extreme form where matters of national
security are involved.”).1

         Proceeding ex parte and in camera makes sense in light of CIPA’s purpose. First, the
Government makes a motion pursuant to Section 4 to delete or summarize certain materials so that
it will not need to reveal those materials. If the Government’s motion to delete or summarize were
not reviewed in camera and ex parte, the motion practice would itself reveal the very
information—and commonly, the sensitive technique or techniques used to obtain that
information—that the Government seeks ultimately to shield in the interest of national security.
See, e.g., Aref, 533 F.3d at 81 (“When the government is seeking to withhold classified information
from the defendant, an adversary hearing with defense knowledge would defeat the very purpose
of the discovery rules.” (internal quotation marks omitted)); United States v. Campa, 529 F.3d 980,
995 (11th Cir. 2008) (“The right that section four confers on the government would be illusory if
defense counsel were allowed to participate in section four proceedings because defense counsel
would be able to see the information that the government asks the district court to keep from
defense counsel’s view.”); United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir.
1998) (“The legislative history of [CIPA] explains that because the government is seeking to
withhold classified information from the defendant, an adversary hearing with defense knowledge
would defeat the very purpose of the discovery rule.”).

        In accordance with the foregoing principles, courts in this Circuit and elsewhere routinely
permit the Government to make Section 4 filings ex parte and in camera. See, e.g., United States
v. El Gammal, No. 15 Cr. 588 (ER) (S.D.N.Y. Jan. 3, 2017); United States v. Alimehmeti, 16 Cr.
398 (PAE) (S.D.N.Y. Mar. 9. 2017); United States v. Seng, No. 15 Cr. 706 (VSB) (S.D.N.Y. Sept.
12, 2016); United States v. Jones, No. 16 Cr. 019 (PGG) (S.D.N.Y. Aug. 16, 2016); Memorandum
and Order, United States v. Pham, No. 12 Cr. 423 (AJN) (S.D.N.Y. Nov. 11, 2015) (Dkt. No. 61);
Memorandum and Order, United States v. al Liby, No. S10 98 Cr. 1023 (LAK) (S.D.N.Y. July 16,
2014) (Dkt. No. 1651); Memorandum Decision and Order, United States v. Mostafa, No. 04 Cr.

1
  Similarly, Rule 16(d)(l) contemplates the same procedure, stating: “At any time the court may,
for good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.
The court may permit a party to show good cause by a written statement that the court will inspect
ex parte.” Fed. R. Crim. P. 16(d)(1).
          Case 1:19-cr-00804-VEC Document 41 Filed 12/17/19 Page 4 of 5

  Hon. Valerie E. Caproni                                                                      Page 4
  December 17, 2019

356 (KBF) (S.D.N.Y. Jan. 17, 2014) (Dkt. No. 233); Order, United States v. Abu Gayth, No. S13
98 Cr. 1023 (LAK) (S.D.N.Y. Aug. 19, 2013) (Dkt. No. 1285); Order, United States v. al Fawwaz,
No. S7 98 Cr. 1023 (LAK) (S.D.N.Y. Aug. 19, 2013) (Dkt. No. 1284); Opinion and Order, United
States v. El-Hanafi, No. S5 10 Cr. 162 (KMW) (S.D.N.Y. Feb. 24, 2012) (Dkt. No. 94); Order,
United States v. Ghailani, No. S10 98 Cr. 1023 (LAK); (S.D.N.Y. Sept. 11, 2009) (Dkt. No. 782);
Order, United States v. Kassir, No. S2 04 Cr. 356 (JFK) (S.D.N.Y. Jan. 26, 2009) (Dkt. No. 57);
Order, United States v. Ashe, No. 15 Cr. 706 (VSB) (S.D.N.Y. Sept. 14, 2016); see also Abu-
Jihaad, 630 F.3d at 143 (rejecting argument that Government’s ex parte and in camera
submissions were improper (citing Aref, 533 F.3d at 81)).

                                Section 5: Notice from the Defendant

        Pursuant to Section 5 of CIPA, a defendant who reasonably expects to disclose (or cause
the disclosure of) classified information at any stage of a prosecution is required to file notice of
such intention. See 18 U.S.C. app. 3 § 5(a). Such information might include classified information
that the defense has learned through the discovery process, or classified information that is known
to the defendant himself. The Section 5 notice must “include a brief description of the classified
information,” id., and “must be particularized, setting forth specifically the classified information
which the defendant reasonably believes to be necessary to his defense,” Collins, 720 F.2d at 1199.

        If the defendant fails to provide a sufficiently detailed notice sufficiently in advance of trial
to permit the implementation of CIPA procedures, Section 5(b) provides for preclusion. See
United States v. Badia, 827 F.2d 1458, 1465 (11th Cir. 1987). Similarly, if the defense attempts
to disclose at trial classified information which is not described in their Section 5(a) notice,
preclusion is the appropriate remedy. See United States v. Smith, 780 F.2d 1102, 1105 (4th Cir.
1985) (“A defendant is forbidden from disclosing any such information absent the giving of
notice.”).

       As noted above, the Government does not expect to disclose classified information to the
defense in connection with this matter.

                                Section 6: Hearings and Substitutions

        When the defense gives Section 5 notice of intention to disclose (or cause the disclosure
of) classified information, the Government may ask the Court to conduct a hearing to make
determinations as to the use, relevance, or admissibility of the classified information at trial or a
pretrial proceeding. 18 U.S.C. app. § 6(a). Section 6 also requires that the Court hold any such
hearing in camera “if the Attorney General certifies to the Court in such petition that a public
proceeding may result in the disclosure of classified information.” Id. At the hearing, the defense
proffers why the classified information that they seek to disclose is relevant, while the Government
is given an opportunity to challenge the request on various grounds—including, for example, the
materiality and admissibility of the proposed information. See, e.g., United States v. Cardoen, 898
F. Supp. 1563, 1581 (S.D. Fla. 1995); United States v. Rezaq, 899 F. Supp. 697, 704 (D.D.C.
1995).

       If the Court grants a defendant’s request to disclose classified information, the Government
may then seek Court approval for alternative means of disclosure—including an unclassified
statement admitting the facts contained in the classified materials, or an unclassified summary of
          Case 1:19-cr-00804-VEC Document 41 Filed 12/17/19 Page 5 of 5

  Hon. Valerie E. Caproni                                                                    Page 5
  December 17, 2019

the facts contained in the classified materials. See 18 U.S.C. app. 3 § 6(c)(l). CIPA directs that
the Court shall grant such an application from the Government if the Court “finds that the statement
or summary will provide the defendant with substantially the same ability to make his defense as
would disclosure of the specific classified information.” Id.

        The Government does not, at this time, anticipate seeking substitutions under Section 6,
but respectfully reserves the right to seek relief under Section 6 depending on the disposition of
the Government’s Section 4 motion and any Section 5 notice by the defendant.

        Ultimately, if the classified information cannot be disclosed in a manner that provides the
“defendant with substantially the same ability to make his defense” as would disclosure of the
classified information, 18 U.S.C. app. 3 § 6(c), and the Government is unwilling to disclose such
information, then the Court may take appropriate action, including making a finding against the
Government on any issue as to which the classified information is probative, striking testimony,
barring the use of certain testimony or even dismissing the indictment. 18 U.S.C. app. 3 § 6(e).

                               The Government’s Section 4 Motion

       For the reasons set out above, and in line with the uniform practice of courts in this District,
the Government requests to file its Section 4 motion on an ex parte basis, and for the Court to
review that motion in camera and maintain it under seal.

       Should the Court have any further questions about the anticipated scope or substance of
the Government’s Section 4 motion, the Government requests that the Court and the Government
proceed to an ex parte Section 2.



                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                       By:     ___/s/
                                               Gillian Grossman
                                               Assistant United States Attorney
                                               (212) 637-2188


cc: Valerie Wong, Esq. (by ECF)
    Raymond Wong, Esq. (by ECF)
    Robert Jun, Esq. (by ECF)
